Citation Nr: 0839094	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a 20 percent disability rating 
for intervertebral disc syndrome to a 10 percent rating 
effective July 2007 was proper. 

2.  Whether the reduction of a 20 percent disability rating 
for right lower extremity radiculopathy to a 0 percent 
(noncompensable) rating effective July 2007 was proper. 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1999.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Service connection for a lumbosacral strain was granted 
by rating decision dated July 1999 with a 10 percent 
evaluation effective October 1, 1999.  By rating decision 
dated June 2006, the RO recharacterized the service-connected 
low back disability as intervertebral disk syndrome and 
assigned a rating of 20 percent, effective March 31, 2005.

2.  Service connection for right lower extremity 
radiculopathy was granted by rating decision dated June 2006 
with a 20 percent evaluation effective March 31, 2005.

3.  In January 2007, based on objective findings obtained on 
a VA examination conducted in November 2006, the RO notified 
the veteran of a proposal to reduce the rating for his low 
back disability from 20 percent to 10 percent and to reduce 
the rating for his right lower radiculopathy from 20 percent 
to 0 percent.

4.  By rating decision dated April 2007, the RO reduced the 
20 percent disability rating for intervertebral disk syndrome 
to 10 percent and reduced the 20 percent disability rating 
for right lower extremity radiculopathy to 0 percent, 
effective July 1, 2007.

5.  The reductions were carried out in accordance with 
applicable procedures.

6.  At the time of the reductions in April 2007, the 
veteran's low back and right lower extremity disabilities had 
been rated as 20 percent for a period less than five years.

7.  The record demonstrates that at the time the RO reduced 
the 20 percent evaluation assigned to the veteran's 
intervertebral disc syndrome, there had been no periods of 
incapacitation during the past 12 months attributable to this 
disability. 

8.  The record demonstrates that at the time the RO reduced 
the 20 percent evaluation assigned to the veteran's right 
lower extremity radiculopathy, there had been no identified 
pathology associated with the sciatic nerve.


CONCLUSIONS OF LAW

1.  The reduction of a 20 percent disability rating for 
intervertebral disc syndrome to a 10 percent disability 
rating effective July 2007 was proper.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.71a, Diagnostic Code (DC) 5243 (2008).  

2.  The reduction of a 20 percent disability rating for right 
lower extremity radiculopathy to a 0 percent disability 
rating effective July 2007 was proper.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.71a, DC 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Service connection for a lumbosacral strain was granted in a 
July 1999 rating decision.  A 10 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, DC 5243 effective 
October 1, 1999.   Then, in a June 2006 rating decision, the 
RO recharacterized his low back disability as intervertebral 
disk syndrome and assigned a 20 percent disability rating 
effective March 31, 2005, the date on which the veteran's 
claim for an increased disability rating was received.    

In the same June 2006 rating decision, the veteran was 
granted service connection for right lower extremity 
radiculopathy on a secondary service-connection basis.  A 20 
percent evaluation was assigned pursuant to DC 8520 effective 
March 31, 2005.   
 
In January 2007, the RO proposed to reduce the veteran's 
disabilities based on a November 2006 VA examination report.  
In April 2007, the RO reduced the rating for intervertebral 
disk syndrome from 20 percent to 10 percent and also reduced 
his rating for right lower extremity radiculopathy from 20 
percent to 0 percent effective July 1, 2007.  The veteran 
appeals the April 2007 rating decision and contends that the 
reduction of his disability ratings was improper because he 
has, and will continue to have, pain in his lower back, which 
radiates down his right leg.   
 
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires. 
38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the January 2007 notice letter contained 
a rating decision reflecting a proposed reduction of the 
schedular rating for the veteran's intervertebral disc 
syndrome from 20 percent to 10 percent and a proposed 
reduction of his right lower extremity radiculopathy from 20 
percent to 0 percent.  The veteran was notified of the 
proposed action, the reasons and bases therefore, and was 
given the required 60 days to present additional evidence and 
to request a hearing before the RO subsequently implemented 
the rating reduction in an April 2007 rating decision, 
effective July 1, 2007.  He was notified of the action taken 
and his appellate rights in an April 2007 letter.  As such, 
VA met the due process requirements under 38 C.F.R. § 
3.105(e) and (i) (2008). 
 
The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2008).  The law provides that, when a 
rating has continued for a long period at the same level 
(five years or more), any rating reduction must be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995). 
 
A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a).   However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. 
§ 3.344(a) and (b) are inapplicable, as set forth in 38 
C.F.R. § 3.344 (c).   In such cases 38 C.F.R. § 3.344 (c) 
states that reexamination disclosing improvement will warrant 
reduction in rating. 
 
In the present case, for both of the issues on appeal, the 
previous rating had been in effect for less than five years.  
The veteran's 20 percent ratings for intervertebral disk 
syndrome and right lower extremity radiculopathy were 
assigned in June 2006 and were reduced to 10 percent and 0 
percent respectively in the April 2007 determination on 
appeal.   As such, the requirements under 38 C.F.R. § 
3.344(a) and (b) do not apply in the instant case.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421. 
 
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

In considering the history of the veteran's low back 
disability, the Board notes that the 20 percent ratings for 
intervertebral disk syndrome and right leg radiculopathy that 
he seeks to have restored was awarded based on an August 2005 
VA examination.  

The August 2005 VA examination revealed forward flexion to 80 
degrees, reduced to 60 degrees with repetitive motion, 
extension to 30 degrees, right lateral rotation to 30 
degrees, and left lateral rotation to 25 degrees, reduced to 
20 degrees with repetitive motion.  The VA examiner stated 
that there was pain on motion, and reviewed VA treatment 
reports from March 2005 demonstrating additional loss of 
motion due to pain during flare-ups.  It was also noted that 
the veteran's intervertebral disc syndrome required him to 
miss approximately 10 days from work in the past 12 months 
due to incapacitating episodes.  

Additionally, the August 2005 VA examination revealed 
radiating pain from the lumbar region to the right lower 
extremity.  According to an April 2005 MRI study, the 
veteran's right paracentral disk extrusion caused a 
compression upon the right side of the S1 nerve root.   The 
VA examiner opined that the veteran's reported radiating pain 
to the right lower extremity during acute flare-ups was "at 
least as likely as not" due to intervertebral disk syndrome.  
 
The veteran's rating reduction was based on the results of a 
VA examination conducted in November 2006, which evaluated 
his current low back disabilities of intervertebral disk 
syndrome and associated right lower extremity radiculopathy.  

During the November 2006 VA examination, the veteran had 
essentially full range of motion.  Range of motion was 
reported as flexion to 90 degrees, extension to 20 degrees, 
right rotation to 30 degrees, left rotation to 20 degrees, 
right bending to 20 degrees, and left bending to 30 degrees, 
with pain noted at the end of motion for each of these ranges 
of motion.  Further, he did not have any periods of 
incapacitation within the past 12 months.  The diagnosis was 
diskogenic disease, herniated disk at L5-S1.   
 
After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the veteran's rating for intervertebral disk syndrome from 20 
percent to 10 percent.  Indeed, the August 2005 VA 
examination clearly indicated that his range of motion was 
limited by pain.  However, the November 2006 VA examination 
reflected essentially full range of motion prior to the onset 
of pain, which represents a significant improvement.  
Moreover, while several episodes of incapacitation were 
attributed to intervertebral disk syndrome in the year prior 
to the August 2005 VA examination, he reported no periods of 
incapacitation within the past 12 months during the November 
2006 VA examination.   

As to the veteran's right lower extremity radiculopathy, the 
November 2006 VA examination revealed no complaints, 
findings, or a diagnosis for pathology associated with the 
right leg.  Specifically, it was noted that he did not have 
any difficulty walking, that he had 5/5 strength in both 
legs, and no muscle atrophy or muscle tone abnormalities were 
noted.  No pathological reflexes, such as Babinski or 
Hoffman, were identified, and, although deep tendon reflexes 
were 1+ bilaterally, only positive straight leg test results 
were noted on the left side sitting and in the recumbent 
position.  Of significance, he complained of, and the 
neurologic examination revealed, associated tingling of the 
left foot; no medical findings were noted for the right 
extremity.

The Board similarly finds support for the RO's April 2007 
rating action reducing the veteran's disability evaluation 
for right lower extremity radiculopathy from 20 percent to 0 
percent.  Whereas the August 2005 VA examination noted 
radiating pain caused by compression upon the right side of 
the S1 nerve root at L5-S1, no similar findings were noted in 
the November 2006 VA examination.  In fact, the more recent 
examination reflected no pathology associated with right 
lower extremity radiculopathy.   
 
For these reasons, the Board finds that the November 2006 VA 
examination demonstrated improvements of the veteran's 
service-connected disabilities of intervertebral disk 
syndrome and right lower extremity radiculopathy warranting 
reductions in rating.

In reaching the above conclusions, the Board acknowledges the 
veteran's May 2007 correspondence, in which he reported that 
his back pain was constant and radiated to his right leg.  
While recognizing his complaints, the Board nevertheless 
concludes that the objective evidence reflects a measurable 
improvement in his service-connected disabilities.  

With regard to the veteran's assertions that his service-
disabilities have not improved, the Board recognizes that he 
is competent to report the symptomatology he experienced as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, in this case, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

Specifically, the Board relies on clinical findings regarding 
the absence of incapacitating episodes within the past 12 
months, and finds that the evidence supports the reduction to 
a 10 percent disability rating for intervertebral disk 
syndrome implemented in the April 2007 rating decision.  
Moreover, as right lower extremity radiculopathy was not 
found in the November 2006 VA examination, the Board also 
supports the reduction to a 0 percent disability rating for 
this disability, as well.  

For these reasons, the Board finds that the competent 
evidence satisfies the regulatory standards of 38 C.F.R. § 
3.344 (c) for a rating reduction for his intervertebral disk 
syndrome and right lower leg radiculopathy.   
 
In conclusion, the RO's reductions of the veteran's 
intervertebral disk syndrome evaluation from 20 percent 
disabling to 10 percent disabling and of his right lower 
extremity radiculopathy evaluation from a 20 percent 
disabling to a noncompensable (0 percent) rating are found to 
be warranted by the evidence of record.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 3 8 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
While the veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, he was given notice of a proposed rating in 
January 2007, told that he could request a pre-determination 
hearing, and was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
proposed action.  Thus, he was notified of the necessary 
information to substantiate his claims for restoration prior 
to the reductions in these matters. 
 
The veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claims after the reductions were effectuated by rating 
decision and notification letter dated in April 2007.  The 
Board finds that the compliance provisions of 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 satisfy due process 
requirements.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction of a 20 percent disability rating for 
intervertebral disc syndrome to a 10 percent disability 
rating effective July 2007 was proper. 

The reduction of a 20 percent disability rating for right 
lower extremity radiculopathy to a 10 percent disability 
rating effective July 2007 was proper.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


